Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 20, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145858 & (20)(21)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145858
                                                                     COA: 309507
                                                                     Kalamazoo CC: 97-000230-FC
  WILLIAM HALL,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the August 3, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motions for
  miscellaneous relief and for appointment of counsel are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 20, 2012                   _________________________________________
         h1113                                                                  Clerk